Citation Nr: 9914420	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-14 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel

INTRODUCTION

The veteran had active duty from January 1967 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).

Pursuant to a Hearing Officer's decision in September 1998, 
the veteran's previous 10 percent evaluation for PTSD was 
increased to 30 percent, effective from February 27, 1998, 
the date of receipt of his current claim.  The veteran voiced 
his disagreement with the assignment of that 30 percent 
rating, and the current appeal ensued.

The Board notes that, during the course of an informal 
hearing presentation in April 1999, the veteran's accredited 
representative voiced various arguments regarding "clear and 
unmistakable error" in a previous rating decision of August 
1995.  Inasmuch as this issue has not been developed or 
certified for appellate review, it is not for consideration 
at this time.  It is, however, being referred to the RO for 
clarification, and, if necessary, appropriate action.


FINDING OF FACT

The veteran's PTSD does not cause more than occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.10, 
4.129, 4.130, 4.132, Diagnostic Code 9411 (1996); 61 Fed. 
Reg. 52700 (1996) (effective November 7, 1996) (codified at 
38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (1998)).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

VA outpatient treatment records dated from March to July 1995 
show treatment for PTSD.  The veteran underwent a VA social 
and industrial survey in July 1995.  There was no diagnosis 
provided.  

During the veteran's July 1995 VA PTSD examination, he 
complained of sleep disturbances.  On examination, it was 
noted that he had normal thinking processes, normal thought 
content, and no hallucinations.  He was oriented times three.  
His memory was noted to be intact.  The diagnosis was PTSD of 
moderate symptomatology.

In a August 1995 rating decision, the RO granted service 
connection for PTSD, and assigned a 10 percent evaluation, 
effective February 23, 1995, under the provisions of 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1995).

In February 1998, the veteran requested an increased 
evaluation and submitted the following:

Outpatient treatment report dated in July 1995 from a Vet 
Center showing that the veteran met the criteria for sixteen 
of seventeen primary symptoms of PTSD.  The examiner reported 
that the veteran's mood was somewhat depressed during the 
session and his affect was variable.  He was somewhat nervous 
in his presentation.  The examiner noted that based on the 
veteran's inconsistent work and history of social isolation 
prior to his current marriage, his social and industrial 
impairment was more severe than moderate.  

In an outpatient treatment report dated in April 1998 from a 
Vet Center, the veteran's social worker reported that 
counseling sessions primarily focused on the veteran's PTSD, 
depressed mood, medical complaints, and unemployed status.  
It was noted that the veteran experienced intrusive and 
distressing recollections of events from his Vietnam tour.  
Among other symptoms reported were avoidance of stimuli 
associated with the war, hypervigilance, startle response, 
sadness and depression, survivor guilt, and feelings of 
hopelessness.  

It was noted that the veteran had numerous medical complaints 
including obesity, sleep apnea, diabetes, gout, and high 
blood pressure.  The examiner also noted that PTSD and 
depression were significant components of a self-perpetuating 
negative feedback system.  The veteran's reported Global 
Assessment of Functioning (GAF) score was 25.  

During the veteran's May 1998 VA PTSD examination, it was 
noted that his thinking processes were sequential, pertinent, 
and relevant.  There was no evidence of delusion, obsessions, 
or compulsions.  The veteran was oriented to time, place, and 
person.  He was able to demonstrate simple calculations and 
reversals as well as simple and complex abstractions.  His 
recent and remote memory was grossly intact.  He was 
considered to be in the bright to normal range of 
intelligence.  According to the veteran, he was not currently 
on medication for mental status purposes and had had no 
psychiatric hospitalizations since July of 1995.  

The veteran reported that he felt that his PTSD symptoms were 
worse.  He reported that he was fired from his last job due 
to medical problems, specifically, high (blood) pressure, 
sleep apnea, and hypoxemia.  He also reported that he was not 
as socially active with his family or his friends and was 
unsure why.  The veteran reported that his only activity was 
attending church on Sunday.  He reported weekly combat 
nightmares, as well as occasional flashbacks.  Intrusive 
recollections, while present, were "seldomly of a variety of 
his Vietnam experience."  The diagnosis was PTSD, chronic.  
The examiner noted that he was "hard pressed" to find 
clinical evidence supporting a worsening of the veteran's 
PTSD symptoms.  The veteran's GAF continued at 60.

In a June 1998 statement, the veteran's spouse wrote that the 
two previous years had been especially trying.  She noted 
that the veteran was unemployed as a result of medical 
problems due primarily to a lack of sleep as a result of 
continual nightmares, and depression from severe migraine 
headaches.  She also noted that the veteran had become 
reclusive in that he did not like to go out even on nice 
days.  

In a June 1998 statement, the veteran reported that he worked 
for his father for 19 years.  Subsequently, he worked for 
Continental Marketing Corporation, which he enjoyed until the 
company moved, having elected not to move with the company.  
He reported that thoughts of Vietnam caused headaches, 
diarrhea, and nightmares.  

VA outpatient treatment records dated from July to August 
1998 show that the veteran has numerous medical problems.  In 
a September 1988 statement, a Vet Center physician 
recommended voluntary hospitalization in order to monitor the 
veteran's medication.

In an outpatient treatment report dated in September 1998 
from the Vet Center, it was noted that the veteran was 
advised to seek voluntary admission to the inpatient 
psychiatric unit for observation in conjunction with 
additional medication.  The veteran was reported to have 
ongoing symptoms of depression, diminished energy, diminished 
concentration, depressed mood, and diminished libido.  
Reported PTSD symptoms included intrusive and disturbing 
thoughts of the war.  The GAF was reported to be 25.

During the veteran's September 1998 personal hearing, he 
testified that he was unemployed and last worked in April 
1997.  He testified that he continued to receive treatment at 
the Vet Center.  He reported that he and his wife 
occasionally went out.  The veteran reported that a typical 
day included seeing his wife off to work, returning to bed, 
preparing lunch, and going back to bed.  He testified that he 
did not associate with his neighbors.  He reported nightmares 
twice weekly.  

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased disability rating is well 
grounded within the meaning of the statutes and judicial 
construction. See 38 U.S.C.A. § 5107(a) (West 1991); see also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In 
order to present a well-grounded claim for an increased 
rating of a service connected disability, a veteran need only 
submit his or her competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation. Proscelle, 2 Vet. App. at 631, 632; see also 
Jones v. Brown, 7 Vet. App. 134 (1994).  Furthermore, it is 
believed that the veteran's claim for an increased rating has 
been adequately developed for appellate purposes by the RO 
and that a decision may be rendered without the case being 
remanded.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

The Board initially notes that disability ratings, as far as 
practicable, are based upon the average impairment of earning 
capacity attributable to specific injuries. 38 U.S.C.A. § 
1155 (West 1991 and Supp. 1998); 38 C.F.R. § 4.1 (1998).  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the grades of disability. 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

Regarding the veteran's request for an increased rating, a 30 
percent rating requires evidence of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating requires 
evidence of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

Although the recent VA examination noted the veteran's social 
activity with family and friends had decreased and that he 
has a number of symptoms of PTSD, he has been able to 
maintain a relatively healthy relationship with his spouse.  
Moreover, by his own admission, his unemployment is for 
medical reasons.  On the most recent examination in May 1998, 
the examiner reported a GAF score of 60.  This score is 
consistent with the score reported on examination for VA in 
July 1995.  On the earlier examination, the veteran's GAF 
score was noted to be 60.  At that time, the examiner 
described this score as descriptive of moderate symptoms.  

The Board acknowledges that, in certain outpatient treatment 
records dated in 1998, the veteran's GAF was reported as 25.  
However, based on a full review of the entire evidence of 
record, the Board is of the opinion that the weight of the 
evidence is to the effect that the veteran's PTSD 
symptomatology is at present not more than 30 percent 
disabling.  Indeed, during the course of recent examinations, 
the veteran was reported as well oriented, with good recent 
and remote memory.  The veteran did not display flattened 
affect, or circumstantial, circumlocutory, or stereotyped 
speech.  The record shows that his thinking processes were 
sequential, pertinent, 

and relevant.  Additionally, there were no signs of gross 
disturbance in speech, perception or cognition.  The record 
shows that the veteran had been functioning independently 
without medication.  He had recently begun weekly therapy.  
The most recent examination findings show the veteran to be 
in the bright to normal range of intelligence.  He was able 
to demonstrate a general understanding of business practices, 
and his bounty in financial obligations was considered 
competent for financial purposes.  Moreover, as of the time 
of the veteran's most recent psychiatric examination, the 
examiner was "hard pressed" to find clinical evidence 
supporting a worsening of the veteran's PTSD symptomatology.

The Board recognizes that the veteran has of late alluded to 
certain "suicidal thoughts."  However, as recently as 
September 1998, he has denied any active plan to harm either 
himself or others.

It is worthy to note that the veteran's representative has 
asserted several arguments in his informal hearing 
presentation.  First, the representative refers to evidence 
used in reaching the August 1995 RO decision which granted 
service connection for PTSD and assigned a 10 percent 
evaluation.  In that regard, the Board notes that the August 
1995 decision is now final.  Arguments as to "error" in 
that decision have not, as previous noted, been developed for 
appellate review.  The representative additionally refers to 
treatment records for PTSD dated from 1984 to 1986 and from 
1995 to 1996.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  In this 
regard, the present level of disability is of primary 
concern.  As to the request for hospitalization records, the 
veteran has not reported that he was hospitalized, albeit a 
recommendation for hospitalization is noted in the record.  
Other issues noted in the informal hearing presentation have 
been addressed in the above decision.




ORDER

A rating in excess of 30 percent for PTSD is denied.  



		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals



 

